Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 24-42) without traverse in the reply filed on 03/10/2021 is acknowledged.  Claims 1-23 were canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bernadette Perfect on 03/16/2021.
	Please amend the claims as follows (see underlining, 
	24. A method for detecting a target in sample comprising:
	a)  contacting a target analyte with at least a first probe and a second probe, each probe having binding specificity for the analyte, and being adjoined to at least one type of DNA oligonucleotide to form a binding reaction mixture;
	b) contacting the binding reaction mixture with a ligation-PCR reaction mixture comprising:
		(i) a small-footprint DNA ligase (SFL);
		(ii) a splint oligonucleotide having a total length of 20 nucleotides or less;
		(iii) at least one primer; and
		(iv) a DNA polymerase,
	c) ligating the oligonucleotides on the first and second probes to one another to produce a target nucleic acid;
	d) amplifying the target nucleic acid; and
	e) detecting the amplified target nucleic acid, wherein the ligation and amplification steps occur in a single reaction mixture
	


	26. The method of claim 24, wherein said ligating is performed by a ligase selected from the group consisting 

27-28. (canceled).

Reasons for Allowance
Claims 24-26 and 29-42 are allowed because the prior art fails to teach or suggest performing proximity ligation assay (PLA) in a single reaction mixture of small footprint ligase (SFL; as explained in the specification, paras. 0055ff), proximity probes, splints with total length less than 20 nucleotides, polymerase, primer and ligase.  The closest prior art teaches all but the SFL (Kim et al. (Improvement of sensitivity and dynamic range in proximity ligation assays by asymmetric connector hybridization, Anal Chem. 2010 Aug 15;82(16):6976-82)).  The Office failed to find a reason or motivation to apply familiar SFLs (as explained in the specification; Ho et al. (Characterization of an ATP-dependent DNA ligase encoded by Chlorella virus PBCV-1, Journal of Virology 71(3):1931-7, April 1997)) to PLA.  Thus, the claims are allowed.
As to obvious-type double patenting, the instant claims are not obvious over the conflicting claims of US 10,472,671 because in the conflicting claims there is a step “to form a binding reaction mixture” wherein the analyte is contacted with and bound to the probes by the time it is contacted with any of the other components (SFL, polymerase, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-26 and 29-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/AARON A PRIEST/Primary Examiner, Art Unit 1637